DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species II, figures 6-7, claims 1-20 in the reply filed on 07/05/2022 is acknowledged.
Claims 1-11 and 13-20 are currently pending in this application with claim 12 being cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al. (Pub. No. US 2018/0289108). 
With respect to claim 1, Hoffer discloses a sole structure for an article of footwear (200a-I, see figures 1-37), the sole structure comprising: a midsole (220a-i) having a top surface and a bottom surface opposite the top surface, the bottom surface including a first recess (a sidewall 230 separates the outsole 210 and the midsole 220 to define a cavity 240a-i therebetween); a first cushioning layer (cushioning layer 500I, see figures 36-37) disposed within the first recess (240a-i); and an outsole (210a-i) coupled to the midsole (220a-i) and including a first traction element (the outsole 210l as including a ground-engaging surface 212l defining a series of bottom ridges 213l extending away from the cavity 240l, see figure 37) extending from a ground-contacting surface and a first protrusion (an inner surface 214l disposed on an opposite side of the outsole 210l than the ground-engaging surface 212l and defining a series of top ridges 215l that extend into the cavity 240l) extending from the outsole on an opposite side of the outsole than the ground-contacting surface, a distal end of the first protrusion opposing and in contact with a cushioning layer (top ridges 215l extend into the cavity 240l to provide cushioning for the foot as well as to support a cushioning layer 500l and the tufted casing 400 containing particulate matter 350 residing in the cavity 240l during use of the footwear 101, see figure 37 and paragraph [0143]).
Hoffer does not disclose the cushioning layer (500) to be a fluid-filled bladder. However Hoffer discloses that in some implementations the sole structure 200i can include a fluid-filled chamber 600. In some examples, the fluid-filled chamber 600 defines an interior void that receives a pressurized fluid and provides a durable sealed barrier for retaining the pressurized fluid therein. Hoffer discloses that in other implementations, the bottom cushioning member 500h of FIGS. 28 and 29 may be disposed on the inner surface 214i in place of the fluid-filled chamber 600. It would have been obvious to one of ordinary skill in the art to replace the cushioning layer 500 of figure 37 of Hoffer with a fluid-filled bladder 600 of Figure 33, since Hoffer discloses that the cushioning layer and fluid-filled bladder are interchangeable and art equivalents. The fluid-filled chamber 600 will enhance functionality and cushioning characteristics of the midsole.
Hoffer as modified above will have the distal end of the first protrusion opposing and in contact with a fluid-filled portion of the first bladder.
With respect to claims 2-, Hoffer discloses the first traction element (213a-i) is aligned with the fluid-filled portion of the first bladder (the bladder 600 occupies most of the cavity 240, see figure 33); wherein at least a portion of the first protrusion is disposed within the first recess (top ridges 215l extend into the cavity 240l to provide cushioning for the foot as well as to support a cushioning layer 500l/bladder residing in the cavity 240l during use of the footwear 101, see figure 37); wherein the first protrusion is aligned with the first traction element (see figure 37); wherein the first protrusion and the first traction element include at least one of the same size and shape (each projection may be aligned with a corresponding ridge that opposes the outsole, figure 37); wherein the first protrusion extends from an upper surface of the outsole, the upper surface being spaced apart from the first bladder (see figure 37); wherein the upper surface extends across the first recess.
With respect to claims 8-9, Hoffer discloses that in some examples, one or more dividers 332a, 334a partially extend into the cavity 240 from the inner surface 214a of the outsole 210a. The dividers 332a, 334a extend between the lateral and medial sides 18, 20 and include ends terminating at the sidewall 230. In some examples, a first divider 332a is located proximate to the mid-foot portion 14 of the outsole 210a. Additionally or alternatively, in other examples, a second divider 334a is located proximate to the forefoot portion 12 of the outsole 210a. FIG. 5 shows a forefoot region 512 disposed to the right of the second divider 334a, a mid-foot region 514 extending between the first and second dividers 332a, 334a, and a heel region 516 disposed to the left of the first divider 332a. Therefore, the sole structure of Hoffer further comprises a second recess formed in the bottom surface of the midsole and a second bladder disposed within the second recess; further comprising a second protrusion extending from the outsole on an opposite side of the outsole than the ground-contacting surface; wherein the second protrusion opposes and is aligned with the second bladder.
With respect to claims 11 and 13-180, Hoffer as modified above discloses sole structure (200a-i, see figures 1-37) for an article of footwear (10), the sole structure comprising: a midsole (220a-i) having a top surface and a bottom surface opposite the top surface, the bottom surface including a first recess (a sidewall 230 separates the outsole 210 and the midsole 220 to define a cavity 240 therebetween); a first bladder (fluid-filled chamber 600 of figure 33) disposed within the first recess; and an outsole (210a-i) coupled to the midsole and including a ground-engaging surface and at least one protrusion (an inner surface 214l disposed on an opposite side of the outsole 210l than the ground-engaging surface 212l and defining a series of top ridges 215l that extend into the cavity 240l) disposed on an opposite side of the outsole than the ground-engaging surface, a distal end of the at least one protrusion opposing and in contact with a fluid-filled portion of the first bladder (see figure 37); wherein at least a portion of the at least one protrusion is disposed within the first recess (series of top ridges 215l that extend into the cavity 240l); wherein (i) the outsole includes an upper surface facing the first bladder, (ii) the first recess defines a first depth extending in a direction perpendicular to the upper surface, (iii) the first bladder defines a first height extending in a direction perpendicular to the upper surface, and (iv) the first height is less than or equal to the first depth (see figure 37); wherein the upper surface extends across the first recess; further comprising a traction element extending from the ground-engaging surface (the outsole 210l as including a ground-engaging surface 212l defining a series of bottom ridges 213l extending away from the cavity 240l); wherein the traction element has at least one of the same size and shape as the at least one protrusion (see figure 37); wherein the traction element is aligned with the at least one protrusion (see figure 37).
With respect to claims 19-20, Hoffer discloses that in some examples, one or more dividers 332a, 334a partially extend into the cavity 240 from the inner surface 214a of the outsole 210a. The dividers 332a, 334a extend between the lateral and medial sides 18, 20 and include ends terminating at the sidewall 230. In some examples, a first divider 332a is located proximate to the mid-foot portion 14 of the outsole 210a. Additionally or alternatively, in other examples, a second divider 334a is located proximate to the forefoot portion 12 of the outsole 210a. FIG. 5 shows a forefoot region 512 disposed to the right of the second divider 334a, a mid-foot region 514 extending between the first and second dividers 332a, 334a, and a heel region 516 disposed to the left of the first divider 332a. Therefore, the sole structure of Hoffer further comprises a second recess formed in the bottom surface of the midsole and a second bladder disposed within the second recess; further comprising a second protrusion extending from the outsole on an opposite side of the outsole than the ground-contacting surface; wherein the second protrusion opposes and is aligned with the second bladder.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
12/09/22